     Case 6:21-mc-00009 Document 1 Filed 06/15/21 Page 1 of 3 PageID #: 1




                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                         OFFICE OF THE CLERK OF COURT



In the Matter of:

RICHARD LIEBOWITZ Cause Number: 6:21mc009
(NY Bar #5357702)


       RECIPROCAL ATTORNEY DISCIPLINARY NOTICE AND ORDER


       On November 30, 2020, the Committee on Grievances for the United States District Court

for the Southern District of New York entered an amended order suspending Richard Liebowitz

from the practice of law before the Southern District of New York, effective November 30, 2020

and pending the outcome of disciplinary proceedings pending before the court s Committee on

Grievances and until further order of the court. Mr. Liebowitz was further ordered to desist and

refrain from the practice of law in the Southern District of New York in any form, either as

principal or agent, clerk or employee of another; that Mr. Liebowitz is forbidden to appear as an

attorney or counselor-at-law before any judge or Court in the Southern District of New York; that

Mr. Liebowitz is forbidden to give another an opinion as to the law or its application or advice in

relation thereto as to any matter in the Southern District of New York, all effective November 30,

2020, until such time as disciplinary matters pending before the Committee have been concluded

and until further order of the Court.


       Pursuant to Local Rule AT-2(b)(l) and (b)(2)(A), the undersigned serves this NOTICE and

ORDER on Richard Liebowitz. It is ORDERED that, for the reasons set forth in the Amended

Order and as provided by Local Rule AT-2(b)(l), Mr. Liebowitz is SUSPENDED from this


                                            Page 1 of 3
     Case 6:21-mc-00009 Document 1 Filed 06/15/21 Page 2 of 3 PageID #: 2




Court s bar until such time as disciplinary matters ending before the Committee on Grievances

for the United States District Court for the Southern District of New York have been concluded

and until further order of the Court, This ORDER will become effective thirty days after it is served

on Mr. Liebowitz.



       Within twenty-one (21) days of service of this NOTICE AND ORDER upon Mr.

Liebowitz, he may file a motion for modification or revocation of the order, pursuant to Local Rule

AT-2(b)(2)(B). If a motion for modification or revocation of the order is not received within this

period of time, IT IS ORDERED that Richard Liebowitz’ name shall be suspended from the roll

of attorneys admitted to practice in this court effective thirty (30) days from the date this NOTICE

and ORDER is served on Mr. Liebowitz, and for a period of six months, pursuant to Local Rule

AT-2(b)(l) and (b)(2)(A). Any motion for modification or revocation of this ORDER must comply

with the requirements of Local Rule AT-2(b)(2)(B). If a timely motion for modification or

revocation of the ORDER is submitted, it will be decided pursuant to the procedures set forth in

Local Rule AT-2(b)(2)(C)-(E).


       Any lawyer who has been suspended as reciprocal discipline pursuant to paragraph AT-

2(b) may apply for reinstatement, in writing, at the end of the period of suspension imposed by

this Court. In the application for reinstatement, the attorney shall advise the Court of the status of

the attorney’s right to practice before the jurisdiction giving rise to reciprocal discipline in this

Court. The attorney shall also make a full disclosure of any disciplinary actions that may have

occurred in other federal or state courts since the imposition of reciprocal discipline by this Court.




                                             Page 2 of 3
     Case 6:21-mc-00009 Document 1 Filed 06/15/21 Page 3 of 3 PageID #: 3




Signed this 15th day of June 2021.


                                      DAVID A. O TOOLE, Clerk of Court


                                      By:                 i     t     \
                                           Belinda Saenz, Deputy Cleri)




                                     Page 3 of 3
